Citation Nr: 1716316	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides or other toxins.

2. Entitlement to service connection for diabetes mellitus type II as a result of exposure to herbicides or other toxins.

3. Entitlement to service connection for peripheral neuropathy of the upper extremities as a result of exposure to herbicides or other toxins.

4. Entitlement to service connection for peripheral neuropathy of the lower extremities as a result of exposure to herbicides or other toxins.

5. Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus type II.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's spouse


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. There is no evidence of record that the Veteran was exposed to Agent Orange, heavy metals, or other toxins during active service. 

2. Ischemic heart disease was not present during the Veteran's active service and did not manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service ischemic heart disease is causally related to his active service or any incident therein.

3. Diabetes mellitus type II was not present during the Veteran's active service and did not manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service diabetes mellitus type II is causally related to his active service or any incident therein.

4. Peripheral neuropathy of the upper extremities was not present during the Veteran's active service and did not manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service peripheral neuropathy of the upper extremities is causally related to his active service or any incident therein.

5. Peripheral neuropathy of the lower extremities was not present during the Veteran's active service and did not manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service peripheral neuropathy of the lower extremities is causally related to his active service or any incident therein.

6.  Erectile dysfunction (to include as secondary to diabetes mellitus type II) was not present during the Veteran's active service and did not manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service erectile dysfunction is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1. The Veteran is not entitled to the presumption of in-service exposure to an herbicide agent.  38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(6)(iii) (2016).

2. Ischemic heart disease was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3. Diabetes mellitus type II was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. Peripheral neuropathy of the upper extremities was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. Peripheral neuropathy of the lower extremities was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6. Erectile dysfunction (to include as secondary to diabetes mellitus type II) was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist: 

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to these instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, to include notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs), personnel records, and relevant post-service treatment records have been obtained.  

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).  Thus, there are four elements to review to determine if a medical examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board acknowledges that no VA medical opinion has been obtained with respect to direct relationship between the Veteran's disabilities and exposure to Agent Orange or other toxins.  However, the Veteran has not presented sufficient evidence establishing an event, injury, or disease occurred in service that relates to his disabilities or an indication that the recurrent or persistent symptoms of his disabilities may be associated with his service, even when considering the low bar of McLendon.  Because the record contains no competent or corroborated evidence (beyond the Veteran's own testimony) that he was exposed to Agent Orange or other toxins, a VA medical examination is not required.  38 U.S.C.A. § 5103A (a)(2); McLendon, 20 Vet. App. at 81; Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Moreover, the Veteran was afforded the opportunity to testify at a hearing concerning his claims in November 2016, and advised of the criteria for service connection for the disabilities claimed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board finds that the record as it stands include adequate competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 


Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 
If a Veteran was exposed to an herbicide agent as defined by 38 C.F.R. § 3.307(a)(6) during service, certain enumerated diseases shall be service connected if the other requirements of 38 C.F.R. § 3.307(d) and  38 C.F.R. § 3.309(e) are met.  38 C.F.R. § 3.309(e) (2016).  

Some diseases, such as diabetes mellitus, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required.  38 C.F.R. § 3.303(b). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the claims if the evidence supports the claims or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background and Analysis: 

Service Treatment Records (STRs) show that the Veteran was stationed out of Roosevelt Roads Naval Base in Puerto Rico in late 1969 and 1970.  There is no report of toxin, heavy metal, or Agent Orange exposure in STRs.  

The Veteran has submitted private treatment records that show his current care for his multiple disabilities.  A letter from his private doctor dated November stated that the Veteran "requested a brief letter detailing his medical problems since there may be a relationship to his past history of toxin exposure."  The letter lists his current disabilities, but does not provide an explanation for the cause of these disabilities or a medical opinion as to past toxin or heavy metal exposure.  There is no evidence to show heavy metal or herbicide poisoning as the cause for any of his disabilities in private treatment records.  

At a November 2016 Board hearing, the Veteran stated that he believes he was exposed to heavy metals and toxins while he was stationed at Roosevelt Roads Naval Base in and around the island of Vieques, Puerto Rico.  Specifically, he stated that he served with five other men in the Live Impact Area (LIA) of the island, where the military conducted extensive testing that caused serious pollution.  He stated that some of the toxins used in this testing included napalm, depleted uranium, Agent Orange, and other heavy metals.  The Veteran noted that part of the island of Vieques is currently listed as an EPA Superfund site because of this testing.  He stated that his presence near this testing site exposed him to harmful pollutants.  Additionally, he reported that eating contaminated seafood from waters around the island also exposed him to harmful toxins.  The Veteran reported he now suffers from multiple disabilities because of his exposure to these toxins. 

At his November 2016 hearing, the Veteran submitted a detailed anthology of environmental studies, political columns, informational articles, and scientific reports on the environmental concerns related to the island of Vieques and the Roosevelt Roads military base.  There are over thirty-four items consisting of approximately six hundred pages of information submitted in this package.  Each of these sources was reviewed and considered by the Board, as explained below.  

In a broad sense, these articles raise questions that go beyond the Veteran's claims, such as the degree of pollution of the island of Vieques, the health consequences from the degree of pollution that can be detected, and how polluted the island was in the past.  The information in the package paints a complex picture and does not definitively answer these broad questions one way or another.  As it relates to the Veteran's claims, without providing conclusive answers to even the broader questions, the Board is unable to infer or conclude (even with the benefit of the doubt in the Veteran's favor) that the Veteran was exposed to toxins or heavy metals during service or (even if such exposure is assumed) that any such exposure is at least as likely as not to have caused his current disabilities.  Overall, the record does not support a finding that the Veteran was exposed to toxins or heavy metals during service OR that any such exposure (if it occurred) caused his current disabilities. 

To illustrate this point, some of the documents submitted included environmental assessments of the island of Vieques, such as the Agency for Toxic Substances and Disease Registry's (ATSDR) 2013 study.  Agency for Toxic Substances and Disease Registry, An Evaluation of Environmental, Biological, and Health Data from the Island of Vieques, Puerto Rico (March 19, 2013) [hereinafter 2013 report].  These assessments, however, do not show conclusive evidence of pollution on the island, and more specifically do not show evidence that the Veteran was exposed to pollutants.  

For example, in the 2013 report's summarized conclusions, the ATSDR notes that the contaminants from previous military activity largely do not affect the general health of the people on the island.  Id. at xv.  The ATSDR noted that the 2013 report "confirmed our previous findings and indicated that airborne contaminants from past military operations were unlikely to have had health effects on Viequenses."  Id.  As for soil quality, the 2013 report noted that "sufficient data are available to conclude that people who lived in the live impact area (LIA) during the 1999-2000 protests were not exposed to soil contaminates at levels high enough to cause adverse health effects."  Id.  

As for water quality, the report noted all drinking water supplies in Vieques "are acceptable for their current uses."  Id.  One well on the island did have high nitrate-nitrite levels, but the report noted that the contamination was likely from agricultural activities or septic systems, not "bombing range activities."  Id. at B-4.  Other studies echo these 2013 findings, such as a May and October 2007 study by National Oceanic and Atmospheric Administration (NOAA) that found "little evidence of any differences in marine resources, nutrients, or contaminants among the different former land-use zones... levels around Vieques generally match those of other coral reef systems."  Id. at 22. 

The 2013 report recommended limiting the diet of fish due to mercury levels in seafood, but noted that there was "no relationship between mercury in fish and military operations on Vieques.  A more plausible explanation for the mercury levels found in fish is that they resulted from the global reservoir of mercury circulating through the environment."  Id. at xiii.  Other studies cited by the 2013 report support this conclusion, such as the July 2008 study by the National Coral Reef Institute that found "no differences in living benthic cover and coral assemblage" between reefs near Vieques and Puerto Rico.  Id. at 22. 

The Veteran has also specifically argued that his disabilities were caused by his exposure to the herbicide Agent Orange.  While the 2013 study did not test the extent of herbicides or pesticides on the island, the report specifies that a 2004 study, confirmed by a 1995 sampling, found "no explosives, semi-volatile organic compounds, herbicides, pesticides, PCBs, or dioxins."  Id. at 152, C-67.

The Board notes, however, that some of the articles and even proposed legislation submitted by the Veteran state that there was Agent Orange tested on the island.  See H.R. 1645, 112th Cong. (2011) (Vieques Recover and Development Act of 2011).  After reviewing these sources, however, none of them provide evidence that would allow the Board to make a finding of Agent Orange exposure for purposes of granting the Veteran's claims.  These sources do not include information about when and where the herbicide was used, if individuals were exposed during their use, or if there was possible contamination that would have affected service members.  For example, while the article entitled Puerto Rico's Invisible Health Crisis stated that the Navy conceded to using heavy metals and toxic chemicals "like depleted uranium and Agent Orange on the island," the article mentions no specifics on when, how, or where the toxins were used.  Valeria Pelet, Puerto Rico's invisible health crisis, The Atlantic, Sept. 3, 2016.  In fact, the article cites to the above mentioned studies that show a lack of Agent Orange on the island.  Id.  These sources do not provide specific facts that the Board needs to adjudicate the Veteran's claims.  Even if the Board were to assume that some level of Agent Orange were used on the island at some point, that does not establish (even with consideration of the benefit of the doubt) that it is at least as likely as not that (1) the Veteran was exposed to Agent Orange, or (2) the Veteran's disabilities were caused by any potential exposure.

Instead of providing evidence of Agent Orange exposure, the record contains evidence indicating the Veteran was not exposed to Agent Orange in service.  The research completed by the Joint Services Records Research Center (JSRRC) show that there was no testing or use of Agent Orange on Vieques or in the Ceiba municipality where Roosevelt Roads Naval Station was located.  Additionally, JSRRC research shows that Agent Orange was only tested from the late 1950's to 1968 in a few select areas on Puerto Rico, when the Veteran was stationed on Roosevelt Roads Naval Station in late 1969 and 1970.  Finally, personnel records request for the Veteran reported "no records of exposure to herbicide" in service. 

The Board notes that the articles do report that people living on Vieques suffer from higher incidents of cancer.  It is also true that part of the island of Vieques is designated a Superfund site by EPA standards.  While this information goes to show the possible pollution and the subsequent health effects for the inhabitants of Vieques, this information does not substantiate the Veteran's claims; either that he was exposed to toxins in service or that such exposure caused his current disabilities.  The reports indicate a higher incidence of cancer but not other conditions; the Veteran's disabilities are not cancerous.  Furthermore, the Veteran was not exposed to the environment of Vieques as long as the inhabitants, and the EPA Superfund site was created three decades after the Veteran left the island. 

The 2013 report cites and comments on previous environmental studies conducted on the island that similarly found a complex environmental and health situation.  Id. at Appendix A.  But the Board notes that most of these studies and articles were completed more than three decades after the Veteran served near Vieques.  The environmental conditions during the Veteran's service could have been very different from what was assessed in 2013 and more recent years.  This uncertainty about the past is supported throughout the 2013 report, which states that conclusions about "past toxin exposure cannot be verified as the historical data are inaccurate to draw any conclusions."  See Id. at 153, 168. 

With such a complex picture, the Board cannot draw any specific conclusions about the general environmental or health conditions on Vieques, let alone more specific findings for the Veteran who served near the island thirty years prior.  Without probative evidence establishing the elements of service connection, the claims cannot be granted.  See 38 C.F.R. § 3.303(a).  

The Board is grateful for the Veteran's service and regrets that a more favorable outcome could not be reached. 

	(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to service connection for ischemic heart disease is denied. 

Entitlement to service connection for diabetes mellitus type II is denied. 

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied. 

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied. 

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus type II is denied. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


